DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
Receipt of Applicant’s remarks and amended claims filed on March 14, 2021 is acknowledged. Claims 19-20, 22-23, 25, 27-29, and 31-33 are pending in this application. Claims 1-18, 21, 24, 26, 30, and 34-35 have been cancelled.  Claims 19, 23, and 27 have been amended.   

Withdrawn Objections/Rejections
Claim Warnings
The warning of should claim 27 be found allowable, claim 35 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof has been withdrawn in view of Applicant cancellation of claim 35. 
Claim Objections
	The objection to claims 27 and 35 because the claim recites the acronym -TCP calcium phosphate for beta-tricalcium phosphate has been withdrawn in view of Applicant’s amendment to claim 27 to recite “beta-tricalcium phosphate (-TCP)”  and the cancelation of claim 35.
Claim Rejections - 35 USC § 103
The rejection of claims 19-20, 22-23, 25, 27-29, 31-33 and 35 under 35 U.S.C. 103 as being unpatentable over Fukumoto et al. (EP 2 298 365), as evidenced by www.science.answers.com obtained January 5, 2019, Lian et al. (Mechanical Properties of polylactic acid/beta-tricalcium phosphate composite scaffold with double channels based on three dimensional printing technique, 2014 Mar; 28(3):309-13),   Scapin et al. Determination of Ca/P molar ratio in Hydroxyapatite by X-ray fluorescence technique, 2015, and Hielscher Ultrasound Technology, accessed January 5, 2019 in view of Getalov et al. (EP 2 626 147), in view of Weber et al. (US 8,449,603) and further in view of Athanasiou, K.A  (The effects of porosity on in vitro degradation of polylactic acid-polyglycolic acid implants used in repair of articular cartilage, 1998) has been withdrawn in view of Applicant’s amendment to the claim to recite “A method for manufacturing a bone regeneration implant..” and Applicant’s arguments regarding the lack of structural water in the amount of 2-6% by weight. 

Maintained Objections/Rejections
Specification
	The specification discloses the support structure of the implant comprises the acronym -TCP calcium phosphate for beta-tricalcium phosphate. The acronym is not defined in the specification, however, it is art recognized and the skilled artisan would immediately recognize such and would thus not be considered new matter, however, when an acronym appears, it is appropriate to recite the full name, followed by the acronym in parenthesis, such as “beta-tricalcium phosphate (-TCP)” and then recite only the acronym in subsequent reiterations
Response to Arguments
The objection was not addressed in the response. 

Proposed Examiner’s Amendment
The Examiner attempted to contact the attorney, Horst Kasper via the telephone numbers provided in the file (908-526-6100) and (908-526-1717). Neither number was a working number for Applicant’s attorney.  
It is proposed the application be amended as follows: 
Please amend the specification on page 11, line 2 to delete “-TCP calcium phosphate” to recite  “beta-tricalcium phosphate (-TCP)”.

Allowable Subject Matter
The following is an examiner’s statement of reasons for indication of allowable subject matter: The closest prior art is that of Fukumoto et al. (EP 2 298 365), which discloses Fukumoto discloses an implant comprising a porous polymeric support coated with a hydroxyapatite layer (paragraph 0019, 0021). 
Preferable supports are made of polylactic acid and polylactic acid and another bioabsorbable polymer (paragraph 0044). The hydroxyapatite particles are 10-700 nm, preferably 25-500 nm (paragraph 0056) which overlaps the limitation of an average particle size not greater than 100 nm. 
 The dispersion of these particles in a solvent, such as water is applied to the surface of the support by supersonic treatment (paragraph 0096-0097). Cavitation is not disclosed, however, the ultrasonic treatment at the recited frequency would result in cavitation and a coating created by such.  Fukumoto uses the terms supersonic and ultrasonic interchangeably.   While ultrasonic is a measure of the frequency of sound waves, supersonic is the speed of something moving faster than sound.   Cavitation occurs when sonicating liquid at high intensities by high intensity ultrasonic waves creating small vacuum bubbles or voids in the liquid. 
The support can be a polymer fabric of which 40% is uniformly coated or 100-micrometer polymer particles of which 100% is uniformly coated, with 2% 60-100 nm hydroxyapatite particles for 5 minutes (Examples 1-3). 
Fukumoto, however, does not disclose the composition manufactured is for bone regeneration implants, nor that the particles contain structural water in an amount of 2-6%. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039.  The examiner can normally be reached on M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELISSA S MERCIER/Primary Examiner, Art Unit 1615